          Case 1:19-cr-00690-KPF Document 183 Filed 09/01/21 Page 1 of 2




NEW JERSEY OFFICE                                                                       NEW YORK OFFICE
130 POMPTON AVENUE                                                                      48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                                        NEW YORK, NY 10005
(973) 239-4300                                                                          (646) 779-2746

                                           LORRAINE@LGRLAWGROUP.COM
                                              WWW.LGAULIRUFO.COM
                                               FAX: (973) 239-4310
                                                    _________


                                                                                             August 31, 2021

Via ECF
Hon. Katherine Polk Failla


                                                                          MEMO ENDORSED
United States District Court Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Federal Square
New York, NY 10007

                          Re: United States v. Tavarez (Luis Meson)
                             19 cr 690 (KPF)

Dear Judge Failla:

         Mr. Mason filed his sentencing submission on August 24, 2021. The enclosed character
letters were received following that submission. We respectfully request that Your Honor
consider the enclosed letters, together with the sentencing submission previously filed, when
sentencing Mr. Meson on September 7, 2021.1

                                                                               Respectfully submitted:
                                                                               s/
                                                                               Lorraine Gauli-Rufo
                                                                               Attorney for Luis Meson
Enclosures
cc: Nicholas Chiuchiolo, AUSA
    Aline Flodr, AUSA

1
 We also apologize to the Court for submitting the same letter as Exhibit C and D in the August 24, 2021
submission.
            Case 1:19-cr-00690-KPF Document 183 Filed 09/01/21 Page 2 of 2
Application GRANTED. The Court will consider the above-referenced exhibits
together with Mr. Meson's sentencing submission of August 24, 2021. (Dkt.
#178).

The Clerk of Court is directed to terminate the pending motion at docket
entry 181.
Date:    September 1, 2021               SO ORDERED.
         New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
